DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 7-10 in the reply filed on 12/10/2021 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 7, the language of “putting the mixed alloy powder into a powder mixing container for ball-free powder mixing to complete the modification method” renders the claim indefinite as it is unclear if the step requires a ball-free powder mixing to occur for completion of the modification method, as the limitation of putting the mixed alloy powder into the container does not necessitate a substantive mixing step on its own. 
Additionally in claim 7, the language of “the carbide powder is dedicated to powder bed selective laser melting and laser metal deposition technology” renders the claim indefinite as it is unclear how the carbide powder being dedicated to the recited techniques is intended to limit the scope of the carbide powder used in the instant method. The intended use, or dedication, of the carbide powder is not seen to impart any further structural or compositional limitations on the powder, such that any carbide powder could be seen to read on the carbide powder as claimed.  
Claims 8-10 are rejected by virtue of their dependency on claim 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (TW201925488A, hereinafter referred to as "Cai") in view of Xu et al. (US 2016/0245295, hereinafter referred to as “Xu”) as evidenced by De Lloyd, Dhanlal (NPL "Standard sieves and Mesh sizes" hereinafter referred to as "De Lloyd"). The English language translation of Cai provided with this action is being relied upon. 
Regarding claim 7, Cai teaches a method of manufacturing an aluminum matrix composite (Abstract), including steps of providing an aluminum alloy powder comprising a plurality of aluminum alloy particles having a particle size of a micron size (Pg. 3, Step S21), providing a ceramic powder comprising a plurality of ceramic particles having a particle size of a nanometer size (Pg. 3, Step S22), wherein the ceramic powder can be a TiC or SiC powder (Pg. 2), performing a hydrolysis mixing step with the alloy powder and ceramic powder such that the ceramic powder particles are adhered to the surface of the alloy powder particles and form a composite material (Pg. 3, Step S23), performing a sieving step using a sieve having a mesh pore size of a micron order to sieve out composite material having a particle diameter larger than the pore diameter of the mesh (Pg. 3, Step S24, Pg.4), and performing a drying step to obtain a 
 Cai teaches a sieve having a mesh pore size of a micron order (Pg. 3, Step S24); however, Cai does not specify using a 180 µm mesh screen. 
Xu teaches a method of manufacturing a wear resistant material from a mixture of Ni-based alloy powder and WC powder [0037, 0047]. Xu teaches mixing Ni alloy component powders and WC powder [0062-0064], followed by drying and sieving steps [0064-0065]. Xu teaches mesh sizes of preferably 60-100 mesh [0066, 0134], or 150-250 µm (De Lloyd, Pg. 1-2). Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sieve with a mesh pore size of a micron order in Cai with any of the mesh sizes as taught by Xu to yield the predictable result of sieving out powder particles larger than a desired particle size of the mixed alloy-carbide composite powder. See MPEP 2123(I)(B). 
Regarding claim 8, Cai teaches the ceramic powder particles having a diameter of 50-100 nm (Pg. 3). 
Regarding claim 10, Cai teaches adding the ceramic powder particles in low weight percentages (Pg. 2); however, Cai does not specify the carbide powder being added in 1 wt% or less. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic powder content in the aluminum alloy composite powder mixture of Cai and substitute 0.1-20.0 mass% of WC powder as taught by Xu in order to improve the wear resistance of articles manufactured from the composite powder. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (TW201925488A, hereinafter referred to as "Cai") in view of Xu et al. (US 2016/0245295, hereinafter referred to as “Xu”) as evidenced by De Lloyd, Dhanlal (NPL "Standard sieves and Mesh sizes" hereinafter referred to as "De Lloyd") as applied to claim 7 above, and further in view of Martin et al. (US 2019/0161835, hereinafter referred to as “Martin”).
Regarding claim 9, Cai teaches the aluminum alloy powder particles having a particle diameter of 25-100 µm (Pg. 3), and further teaches the particles being spherical in shape (Pg. 3, Fig. 3B – element A’, Fig. 4A). However, Cai does not teach the aluminum alloy powder particles being formed by gas atomization. 
Martin teaches mixtures of metal micropowders functionalized with carbide nanoparticles, including aluminum alloy powders with WC nanoparticles and iron powders with TiC nanoparticles [0059]. Martin further teaches that the powder particles can be made by any means known in the art, including gas atomization, and may be spherical in shape [0174, 190]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the aluminum alloy powder provided in the method of . 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0008077 teaches a gas atomized, sieved alloy powder having a particle size of 46-117 µm and being dry mixed with tungsten carbide powder having a particle size of 5.0-13.9 µm ([0091], Table 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736